DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 to 20 are presented for examination.  
Information Disclosure Statement
The references listed in the information disclosure statement submitted on 1-20-2000 have been considered by the examiner (see attached PTO-1449).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 to 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim (1) recites a method of performing encoding based on a polar code to support hybrid automatic repeat request (HARQ), comprising steps of defining the input vector based on a first index set, a second index set location to be punctured among coded bits and a third index set for a location of at least one unknown frozen bit with an information copy scheme.  The limitation of “configuring, by a wireless device “a length-n input vector applied to a mother matrix predetermined based on the polar code, defining the input vector based on a first index set for an optimized location of a length-K information bit, a second index set for a location to be punctured among coded bits generated based on the mother matrix, and a third index set for a location of at least one unknown frozen bit associated with an information copy scheme”  and  the limitation of performing, by the wireless device, encoding 
This judicial exception is not integrated into a practical application because the wireless device recited in the claim is a generic computer component for performing the steps of configuring the length of the input vector and encoding based on the input vector and does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of the wireless device is merely a generic computer component for performing the abstract idea and does not provide improvement to the computer or the technology.  Therefore, for the reasons above claim 1 is not patent eligible.  
Dependent claims 2 to 10 are extension of the abstract idea, the limitations are related to mathematical concept and does not recite any additional elements to integrate the abstract idea into a practical application.  Claims 2 to 10 fails to recite any additional elements that would amount to significantly more than the abstract idea, Thus they are also not patent eligible and are rejected for patent ineligible under 35 U.S.C. 101.


Allowable Subject Matter
Claims 11 to 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record teaches numerous methodology for encoding polar codes supporting a hybrid automatic repeat request (HARQ).  For instance, Yang et al. (USPAP 2019/0028119) discloses a method and a device for employing enhanced polar HARQ operation technique wherein in preparing the retransmission, the transmitting device frozen bits to the polarized channel.  Yang teaches that a wireless device uses the encoded bits and one or more copied information bits to generate a second encoded bit of a second size.   Gritsenko et al. (USP 10,826,532) discloses a method and an apparatus for polar encoding comprising mapping q bits to q positions of q sub-channels thereby indicating versions of encoded codeword.  However, the prior art made of record, taken alone or in combination fails to teach or fairly suggest or render obvious the novel element of a processor operatively coupled to the RF unit, wherein the processor is configured to configure a length-N input vector (where N is a natural number) applied to a mother matrix predetermined based on the polar code’ and a third index set for a location of at least one unknown frozen bit associated with an information copy scheme” (claim 11).  
Kurmaev et al. (USP 10,784,992) discloses a device and a method for polar encoding comprising a puncturing/shortening entity that removes bits from an intermediate codeword; however, the prior art made of record, take alone or in combination fails to teach or fairly suggest or render obvious the novel element of also fails to teach or fairly suggest or render obvious the combination of elements with the novel element of: “a method of transmitting a coded bit based on a polar code to support hybrid automatic repeat request (HARQ), the method comprising: configuring, by a wireless device, a length –N input vector for transmission (where N is a natural number) applied to a mother matrix predetermined based on the polar code;” and   .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yang et al.	(USPAP2019/0393986) Hybrid Polar Code design for Ultra-reliable low latency communication (URLLC).
Wang		Efficient HARQ scheme based on rate-compatible punctured polar codes, IEEE.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY A CHASE whose telephone number is (571)272-3816.  The examiner can normally be reached on Mon-Thu 8:00-5:30, 2nd Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shelly A Chase/            Primary Examiner, Art Unit 2112